Citation Nr: 1540336	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  10-27 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and anxiety neurosis, also claimed as depression with flashback, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

A. Roggenkamp, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1966 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  The Veteran filed a notice of disagreement to this rating decision, received a Statement of the Case, and filed a VA Form 9 in order to appeal the decision.  In August 2008, the RO sent the Veteran a letter asking the Veteran to disregard the June 2007 rating decision and any subsequent development, because they were rendered without accounting for a prior rating decision in February 1971, which had denied service connection for an anxiety neurosis.  The letter also closed the Veteran's appeal.  In March 2009, the Veteran was issued a rating decision addressing the Veteran's condition, and accounting for the February 1971 decision.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1. In an unappealed February 1971 rating decision, service connection for an acquired psychiatric disorder, then listed as an anxiety neurosis, was denied.
 
2. New evidence received since the February 1971 decision relates to an unsubstantiated fact and raises a reasonable possibility of substantiating the claim of service connection for an acquired psychiatric disorder.

3. The evidence of record, to include competent medical evidence and lay evidence, is at least in equipoise as to whether the Veteran has an acquired psychiatric disorder due to any incident of his active duty service.


CONCLUSIONS OF LAW

1. The February 1971 rating decision denying service connection for an acquired psychiatric disorder, then listed as an anxiety neurosis, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2014). 

2. New and material evidence has been received since the RO's February 1971 decision, and the claim of service connection for an acquired psychiatric disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3. A psychiatric disorder was incurred in service. 38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Reopened Claims

In a February 1971 rating decision, the RO denied the Veteran's claim for service connection for an acquired psychiatric disorder, then listed as an anxiety neurosis, on the basis that there was no evidence linking the disability to service.  The Veteran did not appeal the decision or submit new and material evidence within one year of its promulgation.  See Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011); see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  Accordingly, the February 1971 rating decision became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2014).

The Board has no jurisdiction to consider a claim based on the same factual basis as a previously disallowed claim.  38 U.S.C.A. § 7104(b) (West 2014); King v. Shinseki, 23 Vet. App. 464 (2010); see DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006).  However, the finality of a previously disallowed claim can be overcome by the submission of new and material evidence.  See 38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014). 

In determining whether evidence is new and material for purposes of deciding whether a claim should be reopened, "the credibility of the evidence is to be presumed."  Savage v. Gober, 10 Vet. App. 488 (1997); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Only in cases in which the newly submitted evidence is "inherently false or untrue" does the presumption of credibility not apply.  Duran v. Brown, 7 Vet. App. 216, 220 (1994).

A great deal of new evidence has been submitted since the Veteran's February 1971 denial, including VA treatment notes and letters from private physicians that indicate that the Veteran might have a possible diagnosis of PTSD, and a May 2011 VA examination that confirms a stressful experience that the Veteran underwent while in Vietnam.  This evidence is new, because it was not available to the decision makers in the Veteran's February 1971 case, and it is material, because it speaks to potential other acquired psychiatric conditions that the Veteran may have, which may be related to service.

II. Entitlement to Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (2014); 38 C.F.R. § 3.303 (2014).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a), (b), 3.309(a) (2014); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2014); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

With regard to PTSD, establishing service connection for it requires (1) medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125 (a); (2) a link, established by medical evidence, between a veteran's present symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred. See 38 C.F.R. § 3.304(f) (2014); Cohen v. Brown, 10 Vet. App. 128, 139 (1997).

Alternatively, the nexus requirement may be satisfied by evidence that a chronic disease subject to presumptive service connection (here, an acquired psychiatric condition) manifested itself to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000). 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

In September 1970, the Veteran underwent a VA examination in connection with his original claim.  At the examination, the examiner noted that the Veteran complained of nervousness, sleep disturbance, and startled wake-up responses in the middle of the night.  The examiner reported that the Veteran had quivering speech and sweaty palms, though he was otherwise in no acute distress, and diagnosed him with anxiety neurosis.

In January 2007, the Veteran underwent a PTSD screening at a VA medical center.  The Veteran responded "no" to questions of whether he had nightmares about his time in the military, whether he tried hard not to think about it, whether he was constantly on guard or easily startled, and whether he felt numb or detached.  The PTSD screen was deemed negative.

In March 2007, VA treatment records note that the Veteran reported years-long problems with anxiety, difficulties initiating and maintaining sleep, frequent nightmares, and flashbacks with content of traumatic experiences witnessed while in service.  The physician diagnosed the Veteran with anxiety disorder not otherwise specified and nicotine dependence, with an instruction to rule out PTSD.  

In July 2007, the Veteran wrote in his Notice of Disagreement that he suffered from nightmares and flashbacks, and that when he reported the condition to his doctors after he left service, they told him it was due to adjustment issues.  The Veteran noted that he still suffered from those issues.

In February 2008, Dr. J.A.J, a fee-basis physician, reported to the VA that the Veteran suffered from insomnia and nightmares from the traumatic experiences he had in Vietnam.  The doctor also noted that the Veteran was quite irritable, easily upset, afraid of being alone, had suicidal ideation, and had pain upon loud noises.  Dr. J.A.J. opined that the Veteran suffered from "clear manifestations of PTSD," and chronic major depression, and that it was "far beyond any reasonable doubt" that the conditions were directly related to the Veteran's experiences while serving in Vietnam.

In June 2009, the Veteran had a psychiatry consult at the VA.  He claimed feeling irritable, anxious, and hypervigilant, with poor impulse control.  The PTSD screen was positive, showing that the Veteran had recurring intrusive thoughts of his traumatic experience, recurring nightmares, flashbacks, irritability, hypervigilance, avoidance of conversations, places or situations, and abnormal sleeping patterns.   The treating physician diagnosed anxiety disorder not otherwise specified and episodic alcohol abuse, and noted an instruction to rule out PTSD, with a note that the Veteran had "symptoms suggestive of post traumatic stress disorder."

Dr. J.A.J. reiterated his earlier findings in a report from October 2010, noting that after reevaluating the Veteran on several occasions, he affirmed his previous diagnosis of acute onset PTSD.  He stated that the Veteran relived his Vietnam experiences daily, and also had daily recurring nightmares with invasive flashbacks.  Dr. J.A.J. also indicated that the Veteran felt guilty because he was unable to help his friends that died near him in service, and that "he would like to be dead in order not to remember them."  The doctor also reiterated that the Veteran's PTSD and related anxiety was directly due to traumatic experiences lived while serving in Vietnam.

In May 2011, the Veteran underwent an initial evaluation for PTSD.  In addition to the evidence above, the examiner noted a negative PTSD screen from July 2010, and an examination from February 1979, where a VA physician indicated that after returning from Vietnam the Veteran suffered from nightmares and developed nervous problems but that he had "no mental disorder at present time."  The examiner also stated that the Veteran complained of nightmares of incidents from Vietnam almost every night, irritability during the day, and a lack of sleep, getting only four hours per night.  She indicated that the Veteran had recurrent distressing dream of his stressor, which constituted persistent re-experiencing of the trauma; showed evidence of persistent avoidance and numbing in the form of an inability to recall an important aspect of the trauma; and showed persistent symptoms of increased arousal, displayed in his difficulty falling and staying asleep.  However, the examiner opined that the Veteran did not show clinically significant impairment in social, occupational, or other important areas of functioning, and that the Veteran did not fulfill the diagnostic criteria for PTSD.  She noted that the Veteran did not show intense fear, feelings of hopelessness, or feelings of horror during the stressor experience, but that the Veteran reported that he had "great anxiety" during the event.  The examiner diagnosed anxiety disorder, not otherwise specified.

The Veteran reported a stressor of being trapped in a mined camp and in need of rescue.  In the May 2011 examination notes, the examiner stated that the Regional Office verified the Veteran's stressor.

The diagnosis of the May 2011 examiner, as well as several VA PTSD screens which found that the Veteran did not have PTSD, contradicts the VA treatment notes indicating symptoms suggestive of PTSD and the two letters from Dr. J.A.J. finding a clear diagnosis of PTSD which was directly linked to experiences in service.  Because the Veteran's stressor was verified by the RO, in light of the above, service connection is warranted in this case.  Where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  The mandate to accord the benefit of the doubt is triggered when the evidence has reached such a stage of balance.  Because a state of relative equipoise has been reached in this case, the benefit of the doubt rule will therefore be applied; service connection for PTSD is warranted.  See Alemany v. Brown, 9 Vet. App. 518, 519   (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993).

Given the granting of benefits, any further development or notification action  under the Veterans Claims Assistance Act of 2000 (VCAA) would not avail the claimant.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014).


ORDER

New and material evidence has been presented to reopen the claim of service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and anxiety neurosis.

Service connection for an acquired psychiatric disorder is granted.




____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


